Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the February 25, 1991 judgment confirming the arbitration award and denying appellant’s motion to vacate or modify the award and those portions of the March 11, 1994 order and June 6, 1994 *829judgment granting respondent’s motion for injunctive and declaratory relief and denying appellant’s motion to compel arbitration, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the order sought to be appealed from does not finally determine the actions within the meaning of the Constitution.